504 S.E.2d 785 (1998)
STATE of North Carolina
v.
William Juan TAYLOR.
No. 71PA98.
Supreme Court of North Carolina.
October 9, 1998.
Michael F. Easley, Attorney General by T. Brooks Skinner, Jr., Assistant Attorney General, for the State.
Malcolm Ray Hunter, Jr., Appellate Defender by Janine Crawley Fodor, Assistant Appellate Defender, Durham, for defendant-appellant.
PER CURIAM.
The decision of the Court of Appeals is affirmed as to both constitutional questions raised, the issue of the juvenile transfer statute, N.C.G.S. § 7A-610(a), being based on the authority of State v. Green, 348 N.C. 588, 502 S.E.2d 819 (1998).
AFFIRMED.
WYNN, J., did not participate in the consideration or decision of this case.